Citation Nr: 1536491	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the appeal was subsequently transferred to the RO in Lincoln, Nebraska.

The Veteran requested a Board hearing in September 2014 correspondence, but withdrew this hearing request in a June 2015 statement.  Accordingly, the hearing request has been withdrawn.  


FINDING OF FACT

For the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A June 2010 VCAA notice letter provided preadjudicatory notice to the Veteran addressing his initial claim for service connection for PTSD.  The Veteran has appealed the initial assigned rating for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes private treatment records, VA examinations, private psychiatric evaluations, and lay statements.  

The Veteran was afforded VA examinations in November 2010 and October 2013 to address PTSD.  The Board finds that the VA examinations obtained, considered along with other evidence of record, are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and thorough examinations of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The weight of the evidence does not establish that symptoms related to PTSD have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that a higher 70 percent rating is warranted for PTSD for the entire initial rating period on appeal.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Rating Analysis for PTSD

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV). See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, psychiatric symptoms due to PTSD and the severity of such more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  

During a November 2010 VA examination, the Veteran described a history of problems with anger issues due to PTSD, a history of drinking and fighting, and reported that he almost lost a job due to his fighting.  The Veteran was married and reported having a good relationship with his children.  A mental status examination shows that dress and hygiene were appropriate.  The Veteran appeared anxious.  Speech was normal, thought process was logical, and content of thought was appropriate.  The Veteran was oriented to person, place, date and situation, and there was no evidence of short or long term memory problems.  Obsessive or ritualistic behaviors were not indicated.  The Veteran did provide evidence of impulse control problems (anger and fighting).  The VA examiner also identified symptoms related to depression, sleep difficulty, irritability or outbursts of anger, and difficulty with social situations.  Psychometric testing was completed and the Veteran was found to have significant PTSD symptomatology and moderate disturbance in the category of depression.  The Veteran was assessed with a GAF score of 60.  The November 2010 VA examiner stated that PTSD symptoms caused moderate impairment in functional status and quality of life, and moderate impairment in the Veteran's vocational and social functioning.  The VA examiner stated that his symptoms had at least a moderate impact on his occupational functioning and a severe impact on his interpersonal/social functioning.  

An October 2013 VA examiner assessed the Veteran with PTSD resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran described a history of relationship difficulties with his wife and family due to his anger.  He indicated, however, that he got along with his daughter and young grandchildren.  The Veteran reported a history of getting into verbal altercations at work, and indicated that he had called mental health treatment providers for support in order to avoid acting out in anger.  The Veteran's work history shows that he was employed at a company for 20 years prior to being laid off in 2010.  Thereafter, he obtained a government position where he worked for several months prior to taking a more desirable position at GSA, where he began work in May 2013.  The Veteran currently worked as a facility operations specialist, but reported having a lot of anxiety and anger issues associated with the job.  The Veteran also reported that he had been receiving psychiatric treatment from Dr. L. since 2010 and was seen approximately once every three months.  In addition, the Veteran previously saw a counselor at the Vet Center.  During examination, the Veteran described symptoms related to anger and anxiety.  He reported being uncomfortable with people, and becoming stressed out when having to learn new things such as with work training.   

The VA examiner identified PTSD symptoms, which included depression, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner stated that based on a review of records and clinical interview, PTSD had not likely changed or worsened since his initial 2010 VA examination, although it did not appear that the Veteran's baseline of impairment established during the 2010 examination was accurately reflected in his GAF score at that time.  The VA examiner opined that the Veteran's social and occupational functioning was moderate and was more accurately reflected in a GAF of 53.

A May 2011 psychiatric evaluation completed by Dr. L. shows that the Veteran had current PTSD based on his symptoms and presentation.  Psychometric testing showed that the Veteran had depression and anxiety related to PTSD.  On an obsessive compulsive symptoms checklist, the Veteran had symptoms of aggressive obsessions.  In summary, Dr. L. identified ongoing symptoms of anxiety, social anxiety, isolation mood swings, and thoughts to harm others, hopelessness, and anger outbursts.  A mental status examination shows that the Veteran was alert and cooperative.  His affect was pleasant.  There was no evidence of formal thought or thought content disorder such as delusions or hallucinations.  He was oriented, had a good fund of general knowledge and intellect were normal.  The Veteran was assessed a GAF score of 40.  
 
January 2012 and February 2013 psychiatric evaluations completed by Dr. L. in the form of a VA PTSD Disability Benefits Questionnaire identified diagnoses of PTSD and associated anxiety and depression.  Dr. L. opined that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and mood.  The Veteran was noted to have trouble learning new job functions causing anxiety and depression.  He was turned down for an internal job due to an inability to get along with coworkers and problems with coworkers had resulted in verbal and sometimes physical confrontations and an indirect loss of job.  Dr. L. identified PTSD symptoms which included: depression, anxiety, suspiciousness, panic attacks, flashbacks, panic or depression, chronic sleep impairment, memory loss, flattened effect, difficulty in understanding complex commands, circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationship, suicidal ideation, obsessional rituals which interfere with routine activities, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene or neglect of personal appearance or hygiene.    

In a May 2013 lay statement from the Veteran's wife, she describes symptoms related to anger, agitation, past physical confrontation with his sons, fights and confrontations at work, and past problems with alcohol.  A May 2013 statement and other lay statements from the Veteran also identify problems with anger, fighting, depression, heavy drinking, agitation, a history of physical confrontations, and difficulties at work with employees that resulted in physical confrontations and fights.

In a May 2013 lay statement, C.F. reported working with the Veteran since September 2012.  She reported that during training, the Veteran had difficulties with learning simple tasks such that his instructor assumed he had a learning disability.  It was also noted that the Veteran became very agitated during training.  The Veteran had adjusted to the job but still had minor problems with some tasks. 


After reviewing all of the evidence of record, to include findings from VA examinations, private psychiatric evaluations, and lay evidence from the Veteran, his wife, and C.F., the Board finds that the Veteran's PTSD symptoms have included: depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, flattened effect, difficulty in understanding complex commands, circumstantial, circumlocutory, or stereotyped speech, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationship, suicidal ideation, obsessional rituals which interfere with routine activities, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene or neglect of personal appearance or hygiene.  The Board finds based on VA and private examinations of the Veteran and his self-report of symptoms, and lay evidence, that PTSD symptoms that have been most consistently identified as interfering with his occupational and social functioning involve reported depression, anxiety, impulse control to include anger outbursts, difficulty adapting to stressful circumstances including at work, difficulty with concentration and learning new work tasks, and a difficulty or inability in establishing and maintaining effective work and social relationships.

The Board finds that there is conflicting evidence of record with regard to the severity of the Veteran's PTSD.  A November 2010 VA examiner opined that PTSD caused moderate impairment in occupational functioning and severe impairment in interpersonal/social functioning.  An October 2013 VA examiner  opined that PTSD symptoms result in moderate impairment in social and occupational functioning approximating.  Dr. L. has identified severe PTSD symptoms, resulting in occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, more consistent with a 70 percent rating for PTSD.  November 2010 and October 2013 VA examinations reflect GAF scores of 60 and 53, indicative of moderate PTSD symptoms.  See DSM-IV at 46-47.  Dr. L. assessed the Veteran with a GAF score of 40 in May 2011, which, under the DSM IV, is consistent with major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Id.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas such as work, family relations, judgement, thinking, or mood as indicated for a higher 70 percent evaluation for PTSD.  The Board finds that both VA examinations of record and psychiatric evaluations completed by Dr. L. provide competent, credible, and probative evidence with regard to the severity of the Veteran's PTSD.  VA examinations and evaluations by Dr. L. consider the Veteran's history and reported symptoms of PTSD, and the Board finds that these reports are credible and consistent throughout the appeal period.  Where VA examiners differ from Dr. L. is in their ultimate assessment with regard to the severity of the Veteran's symptoms.  The Board finds that the Veteran's symptoms of difficulty in adapting to stressful circumstances to include at work, difficulties with anger outbursts at work and at home, and difficulty or inability to establish or maintain effective work and social relationships are consistent with a higher 70 percent rating for PTSD, and these symptoms are supported by lay evidence of record, and are evidenced by past job loss, confrontations described at work, and difficulties with learning new tasks during training at the Veteran's newer job.  VA examinations identify moderate, or alternately moderate to severe occupational and social impairment, while Dr. L. identifies severe occupational and social impairment due to PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period, the severity of the Veteran's psychiatric symptoms, overall, more nearly approximates the criteria for assignment of a 70 percent rating under Diagnostic Code 9411.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD. See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  The Veteran's most recent October 2013 VA examination, a letter from Dr. L., and lay statements indicate that he is employed full time, despite the noted difficulties with employment.  Moreover, the Board finds that total social impairment has not been indicated as the Veteran was still able to maintain relationships with his family members, to include his wife, children, and grandchildren, with some difficulties, again, noted in his interpersonal relationships.

In an August 2012 letter from Dr. L.s, he expressed disagreement with the VA rating criteria and what it would take to receive a 100 percent disability rating under the criteria for rating mental disorders.  The Board notes that while Dr. L. described specific symptoms listed under the rating criteria for a 100 percent rating, VA is not restricted to the symptoms provided under the diagnostic code, and all symptoms which affect the Veteran's occupational and social impairment have been considered by the Board.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.).  Dr. L. noted in his letter that the Veteran was working a minimum wage job as a clerk.  Dr. L. opined that the Veteran was 70 percent to 100 percent disabled by the severity of his PTSD.  

The Board notes that while the Veteran was noted by Dr. L. to exhibit symptoms identified under the criteria for a 100 percent rating, specifically, intermittent inability to maintain minimal personal hygiene, also identified as neglect of personal appearance or hygiene, the Board finds that the Veteran's overall impairment due to PTSD signs and symptoms does not approximate a rating based on total occupational and social impairment.  In view of the Veteran's ability to maintain current employment and family relationships, the Board finds that PTSD symptoms and the severity of such do not result in total occupational and social impairment as indicated for a 100 percent rating.  The Board finds that the overall degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of his difficulties with employment, is not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD.  


	(CONTINUED ON NEXT PAGE)



Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that for the increased rating period, the symptomatology and impairment caused by PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 9411 specifically provides for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms which include, but are not limited to, depression, anxiety, problems with impulse control to include anger outbursts, difficulty adapting to stressful circumstances including at work, difficulty with concentration and learning new work tasks, and a difficulty or inability in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the evidence, lay and medical, with regard to the Veteran's overall functional and occupational impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of PTSD on occupational or daily functioning.  In the absence of exceptional factors associated with service-connected disabilities, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected PTSD, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)






ORDER

A higher initial 70 percent rating for PTSD is granted. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


